DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “wherein the plasma generating electrode generates a plasms activated ophthalmic solution”. It is known in the art that “a plasma generating electrode” is for generating plasma. It is not clear how an electrode can generate a solution.  Appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 2-9 are rejected.
The term “low frequency” and “high voltage” in claim 2 are a relative term which renders the claim indefinite. The term “low” or “high”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “a thin film” in claim 6 are a relative term which renders the claim indefinite. The term “thin”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation of “approximately cylindrically”, which renders the claims vague and indefinite. What it means to be “approximately cylindrically” is not clear from the specification. There are no disclosed or implied limits as to how far they could deviate from cylindrical shape and still be considered in “approximately” cylindrical. The limitation " approximately " is subjective and therefore makes the claim scope unclear.
Claim 8 recites the limitation "the electrode wire" in line 3.  Claim 6 requires “a film-like electrode”, but does not recite “an electrode wire”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
.(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckert et al (PG-PUB US 2017/0094769) .
Regarding claim 1, Eckert et al disclose a plasma treatment device (ABSTRACT & paragraph [0002]). The apparatus comprises
(1) a power supply 500 connected to a step-up transformer for providing a voltage boost (i.e. a power supply unit, & a high voltage generating unit…, Figure 16, paragraphs [0059] – [0061]); and 
(2) a plasma emitter having electrodes 108 and 110 on a dielectric substrate 102, wherein the emitter is in a form of tube having a surrounding treatment space (i.e. a plasma generating electrode…an insert space…, Figures 1-2, & 13, paragraphs [0038] & [0057]).
 It should be noted that the limitation of “operable to generate a therapeutic ophthalmic solution for curing epidemic keratocojunctivitis” in preamble is for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Moreover, the limitation of “in which a…container…, …a certain solution in a sterile state” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). 
Furthermore, the limitation of “wherein the plasma generating electrode…form the high voltage generating unit” is related to a manner of operating the device. It has been held that manner of  operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). 
Since the device of Eckert comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claim 2, Eckert teaches that a controller 204 is incorporated with the transformer to optimize the voltage and frequency in a wide range based upon the specific applications (paragraphs [0059] – [0063]). Furthermore, the output voltage/frequency/current is not a structural limitation, rather a process-limiting parameter.  
Regarding claim 3, Eckert teaches that a controller 204 is incorporated with the transformer to optimize the voltage, current, and frequency in a wide range based upon the specific applications   (paragraphs [0059] – [0063]). 
Moreover, it should be noted that “the certain solution in….container” and “gas and air” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 4, the cited limitations are material worked upon the device, which do not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claims 5 and 6, Eckert teaches that the electrode is made of copper wires which are woven together and printed or laminated on the dielectric, wherein the emitter is in a form of tube having a surrounding/hollow/cylindrical treatment space (Figures 1-2, & 13, paragraphs [0038], [0049], & [0057]).  The limitation of “the unit dose ophthalmic eyedrop container” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulaga et al (PB-PUB US 2016/0264274) in view of Eckert et al (PG-PUB US 2017/0094769). 
Regarding claim 1, Kulaga et al disclose a plasma treatment device (ABSTRACT). The apparatus comprises
(1) a power supply 44 (Figures 1-14, paragraph [0032]); and
(2) one or more powered electrodes 26 for generating plasma, wherein the powered electrode 26 is spaced apart from a ground electrode 32 to accommodate a container 14 to be treated (i.e. a plasma generating electrode…an insert space…, Figures 1-14, paragraphs [0030] – [0031]).
Kulaga teaches that the cold plasma is generated using multi-frequency and harmonic-rich signal having an output voltage up to 100 kV (paragraph [0028]), but does not teach a high voltage generating unit. However, Eckert et al disclose a plasma treatment device (ABSTRACT & paragraph [0002]). Eckert teaches that a power supply 500  is connected to a step-up transformer for providing a voltage boost (i.e. a high voltage generating unit, Figure 16, paragraphs [0059] – [0061]). Therefore, it would be obvious for one having ordinary skill in the art to include a step-up transformer/high voltage generator connected to the power supply as suggested by Eckert in order to provide a voltage boost for properly generating plasma within the device of Kulaga.
It should be noted that the limitation of “operable to generate a therapeutic ophthalmic solution for curing epidemic keratocojunctivitis” in preamble is for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
Moreover, the limitation of “a…container…, …a certain solution in a sterile state” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). 
The limitation of “wherein the plasma generating electrode…form the high voltage generating unit” is related to a manner of operating the device. It has been held that manner of  operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). 
Since the device of Kulaga/Eckert comprises substantially the same structures as claimed, it is fully capable of performing the claimed functions.
Regarding claim 2, Kulaga teaches that the cold plasma is generated at atmospheric pressure using multi-frequency and harmonic-rich signal having an output voltage up to 100 kV at multiple frequencies up to 500 MHz (paragraph [0028]). Eckert teaches that a controller 204 is incorporated with the transformer to optimize the voltage and frequency in a wide range based upon the specific applications (paragraphs [0059] – [0063]).
The limitation of “wherein the plasma generating electrode irradiates…” is related to manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 3, Eckert teaches that a controller 204 is incorporated with the transformer to optimize the voltage, current, and frequency in a wide range based upon the specific applications   (paragraphs [0059] – [0063]). 
Moreover, it should be noted that “the certain solution in….container” and “gas and air” are material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115). 
Furthermore, the output voltage/frequency/current is not a structural limitation, rather a process-limiting parameter. Such process-limiting parameter affects the performance of the device. One having ordinary skill in the art would have realized to adjust/optimize the output voltage/frequency/current based on the specific/desired application.
Regarding claim 4, the cited limitations are material worked upon the device, which do not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claims 5 and 6, Eckert teaches that the electrode is made of copper wires which are woven together and printed or laminated on the dielectric, wherein the emitter is in a form of tube having a surrounding/hollow/cylindrical treatment space (Figures 1-2, & 13, paragraphs [0038], [0049], & [0057]). Kulaga teaches that a dielectric coating is provided on the electrode 26 and the electrode 26 is formed as spiral/coil (Figures 1-7, paragraphs [0030] & [0044]). 
The limitation of “the unit dose ophthalmic eyedrop container” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 9, Kulaga teaches that a housing 76 enclosing the plasma treatment device 12 is provided on a conveyor for receiving the container 14 thereupon and a trigger 98 is provided to control an ON/OFF state of the plasma generation (Figures 1-5, paragraphs [0035] & [0039]). Eckert teaches that an audio transducer may be used and a multicolor LED mat be used to indicate the operating mode (paragraphs [0080] – [0081]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert et al (PG-PUB US 2017/0094769) as applied to claim 1 above, and further in view of Holbeche (PB-PUB US 2015/0340207).
Regarding claims 7 and 8, Eckert teaches that the electrode is made of copper wires which are woven together and printed or laminated on the dielectric, wherein the emitter is bent into a tube having a surrounding/hollow/cylindrical treatment space (Figures 1-2, & 13, paragraphs [0038], [0049], & [0057]). Eckert also teaches that dielectric substrate 102 is flexible (paragraphs [0037] & [0042]), but does not teach the dielectric material having a polymer with imide bounds of aromatic compounds. However, Holbeche discloses a plasma treatment device (ABSTRACT). Holbeche teaches that dielectric substrate 22 in a plasma cell 12 is made of polyimide which has good electrical properties and is a flexible material, wherein suitable polyimide is a type of aromatic polyimide (i.e. a polymer with imide bounds of aromatic compounds Figure 1, paragraphs [0030], [0033], & [0037]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a type of aromatic polyimide for the dielectric material as suggested by Holbeche in order to produce a flexible plasma device having good electrical properties within the device of Eckert.   
Conclusion
Claims 1-9 are rejected. Claims 10-18 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795